 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSchnabel Associates,Inc.andUnited Brotherhood ofCarpenters and Joiners of America,Tri-StateCouncil of Carpenters,AFL-CIO-CLC. Case9-CA-1714530 September 1987SUPPLEMENTAL DECISION ANDORDER REMANDINGBY MEMBERS BABSON,STEPHENS, ANDCRACRAFTOn 2 November 1984 the National Labor Rela-tions Board issueditsDecision and Order'in thisproceeding that ordered that theRespondent, interalia,make whole certain employeesfor losses re-sultingfrom the Respondent's violation of Section8(a)(3) of the Act. On 1 May 1986 the UnitedStates Court of Appeals for the Fourth Circuit en-tered its judgment enforcing in full the Board'sOrder, including its backpay provisions.2 A contro-versy having arisen over the amount of backpaydue under the Board's Order, the Regional Direc-tor forRegion 9 on12 June 1987issueda backpayspecification and notice of hearingalleging theamounts of backpay due and notifying the Re-spondent that it should file a timely answer. On 15July 1987 the Respondent filed an answer that con-tainedgeneral denialsof the allegationsin the enu-meratedparagraphs of the backpay specificationwithout explaining the basis for itsdisagreementwith the General Counsel's figures and without of-fering an alternative method of calculation.On 10 August 1987 the General Counsel filed di-rectly with the Board a Motion for Partial Summa-ry Judgment. Subsequently, on 14 August 1987, theBoard issued an order transferring the proceedingto the Boardand aNotice to Show Cause why theGeneralCounsel'sMotion for Partial SummaryJudgment should not be granted. On 28 August1987 the Respondent filed a response to the Noticeto Show Cause.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record, the Board makes the fol-lowingRuling onthe Motion for Partial SummaryJudgmentSection 102.54(b) and (c) of the Board'sRulesand Regulations states:(b)Contents of the answer to specification.-The answer to the specification shall be in272 NLRB 1022 (1984).zNo 85-1926 (unpublished).writing,the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed,and shall contain the post office addressof the respondent.The respondent shall specif-ically admit,deny, or explain each and everyallegation of the specification, unless the re-spondent is without knowledge,inwhich casethe respondent shall so state,such statementoperating as a denial.Denials shall fairly meetthe substance of the allegations of the specifi-cation denied.When a respondent intends todeny only part of an allegation,the respondentshall specify so much of it as is true and shalldeny only the remainder.As to all matterswithin the knowledge of the respondent, in-cluding but not limited to the various factorsentering into the computation of gross back-pay, a general denial shall not suffice. As tosuch matters,if the respondent disputes eitherthe accuracy of the figures in the specificationor the premises on which they are based, heshall specifically state the basis for his dis-agreement,setting forth in detail his positionas to the applicable premises and furnishingthe appropriate supporting figures.(c)Effect of failure toanswer or to plead spe-cificallyand in detail to the specification.-Iftherespondent fails to file any answer to the speci-ficationwithin the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent,find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegation of the specifi-cation in the manner required by subsection(b) of this section,and the failure so to deny isnot adequately explained,such allegation shallbe deemed to be admitted to be true, and maybe so found by the Board without the takingof evidence supporting such allegation,and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.The backpay specification served on the Re-spondent states that,pursuant to Section 102.54 ofthe Board'sRules and Regulations,"the Respond-ent shall, within 21 days from the date of this spec-ification,filewith the undersigned Regional Direc-tor, an original and four(4) copies of an answer tothe specification."The backpay specification statesfurther that "[t]o the extent that such answer failstodeny allegations of the specification in themanner required under the Board'sRules and Reg-286 NLRB No. 53 SCHNABEL ASSOCIATES631ulations and the failure to do so is not adequatelyexplained, such allegations shall be deemed to beadmitted to be true and the Respondent shall beprecluded from introducing any evidence contro-verting them."In her Motion for Partial Summary Judgment,theGeneral Counsel submits that the Respondenthas failed to state the basis for its disagreementwith the figures used to compute gross backpay orthe premises on which they are based and fails toprovide any alternative formula or figures for com-puting the amount of backpay owed. The GeneralCounsel contends that the Respondent's answerclaims that the General Counsel failed to properlycalculate the backpay period for the employees butfails to explain the basis for its disagreement, al-though the information necessary to determine thebackpay period is peculiarly within the Respond-ent's knowledge. The Respondent denies that theGeneral Counsel used the proper wage rate foreach employee but fails to explain why it is incor-rect or to provide the proper image rate based onitsown records. With respect to each employee,the Respondent claims that the General Counsel in-correctly calculated the number of hours workedbut fails to provide the correct figure based on itsrecords. The General Counsel contends that exceptabout the issue of interim earnings and net back-pay, the Respondent's answer fails to comply withthe Board's Rules and Regulations. She thereforemoves that paragraph 1 and paragraphs 2 through21 of the backpay specification, insofar as they setforth the backpay period, wage rate, and grossbackpay of the discriminatees, should be deemed tobe true and be so found. A copy of the answerfiled by the Respondent on 15 July 1987 is attachedto the Motion for Partial Summary Judgment.We agree with the General Counsel that the Re-spondent's 15 July 1987 answer constitutes a gener-aldenialwhich fails to comply with the require-ments of Section 102.54(b) and (c) as to those com-pliancematters within its knowledge. The answerdoes not provide any alternative formula for com-puting the amounts of gross backpay owed. Cer-tainly, the hours worked by its employees and theirrates of pay are normally within the knowledge ofan employer. In response to the Notice to ShowCause, the Respondent asserts that it no longer pos-sesses any knowledge of these matters, as it previ-ously gave all its payroll records and employeepersonnel files to the General Counsel during thelitigationof this matter. The Respondent arguesthat therefore it was unable to more fully disputethe accuracy of the backpay figures or give alter-native formulas for computing the amounts of grossbackpay.Section 102.54(b) requires that, if an employer iswithout knowledge regarding any allegation of thebackpay specification, his answer "shall so state,such statement operating as a denial." The Re-spondent's answer does not state that it is withoutknowledge about the wages and hours of its dis-charged employees, nor does the answer containany explanation for the failure to deny specificallythe backpay allegations, as required by Section102.54(c). The Respondent submits that pursuant toSection 102.57, the Board should consider its re-sponse to the General Counsel's Motion for PartialSummary Judgment to be an amended answer tothebackpayspecification,which specificallyamends the answer to plead that the Respondent iswithout sufficient knowledge to answer the back-pay specification about the backpay period, theproper wage rate, the number of hours worked,and the expenses indicated for each employee.Although the Respondent may no longer possessthe original payroll records allegedly in the Gener-alCounsel's possession, it clearly has access toother sources of information from which to con-firm the gross backpay figures alleged in the back-pay specification that it apparently has not attempt-ed to pursue. The Respondent has not indicatedthat it ever requested access to or copies of thepayroll records allegedly in the General Counsel'spossession before filing its response to the Noticeto Show Cause. SeeFrenchy's K & I,264 NLRB412 (1982). Thus, we do not find the Respondent'sbelated assertion that it lacks knowledge to be anadequate explanation for the failure to comply withthe requirements of Section 102.54 in its originalanswer.Because the Respondent has failed to deny spe-cifically the gross backpay allegations or to explainadequately its failure to do so, Section 102.54(c) re-quires that these allegations be deemed to be admit-ted to be true. Accordingly, we find them to becorrect, and we shall grant the General Counsel'sMotion for Partial Summary Judgment. However,inasmuch as the General Counsel does not seeksummary judgment with respect to the amounts ofinterim earnings and net backpay alleged in thebackpay specification, and as we have held that ageneral denial of the allegations concerning interimearnings in a backpay specification is sufficientunder Section 102.54 to raise an issue warranting ahearing,3we shall order a hearing limited to thedetermination of the interim earnings and net back-pay of the discriminatees. As stated above, wedeem the Respondent to have admitted all other al-legations in the backpay specification to be true.3Dews ConstructionCorp,246 NLRB 945 (1979) 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERIt is ordered that the General Counsel's Motionfor Partial Summary Judgment concerningall alle-gations in the backpay specification except thoserelating to the amounts of interim earnings and netbackpay be granted.IT IS FURTHER ORDERED that this proceeding beremanded to the Regional Director for Region 9for the purpose of issuing a notice of hearing andscheduling a hearing before an administrative lawjudge, which hearing shall be limited to taking evi-dence concerning the amounts of the interim earn-ingsand net backpay of the discriminatees in-volved.IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties adecision containing findings, conclusions, and rec-ommendations based on all the record evidence.Following the service of the administrative lawjudge's decision on the parties, the provision ofSection 102.46 of the Board's Rules and Regula-tions shall apply.